 

Exhibit 10.21

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this "Agreement") is entered into this September
12, 2013, (the "Effective Date") by and between Sonexus Health, LLC and its
affiliates, a Texas Limited Partnership having its principal place of business
at 2730 S. Edmonds Lane, Ste. 300, Lewisville, TX 75067 ("Vendor"), and Dyax
Corp., 55 Network Drive, Burlington, MA 01803, (“Company”), (each a “Party” and
together, the “Parties”).

 

WHEREAS, COMPANY is engaged in the clinical development and manufacturing of
biological therapeutic products, including Kalbitor® (the “Product”)

 

WHEREAS, VENDOR desires to provide services to COMPANY as set forth more
specifically on the SOWs attached hereto (the “Services”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and of the mutual
covenants and undertakings contained herein and for such other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

 

1.SERVICES

 

1.1.          VENDOR will provide Services to COMPANY as set forth on SOWs
attached hereto. In the event of a conflict between this Agreement and SOWs
attached hereto, the terms of the SOWs shall prevail except as otherwise
expressly agreed by the parties in writing.

 

1.2          VENDOR shall conduct all Services under this Agreement and SOWs in
accordance with Standard Operating Procedures (“SOPs”) and other COMPANY
specific work instructions (“COMPANY Instructions”) applicable to such
activities, as established by COMPANY from time to time. Such SOPs and COMPANY
Instructions are the property of COMPANY.

 

1.3          All obligations and services to be performed by VENDOR under this
Agreement shall be solely performed by VENDOR and VENDOR shall not outsource or
subcontract any of its obligations hereunder without COMPANY’s prior written
consent.

 

1.4          All written materials and other items which VENDOR intends to
distribute to any third parties, including without limitation to patients,
healthcare providers, the FDA or any other regulatory agency, in connection with
or relating to the performance of the Services must be pre-approved by COMPANY
in writing. All internal training material used by VENDOR in connection with the
performance of the Services must be pre-approved by COMPANY in writing.

 

2.INVOICES AND PAYMENT

 

2.1.          Except as otherwise set forth on the SOWs attached hereto, VENDOR
will invoice COMPANY for the Services rendered on a monthly basis. The Monthly
Fee shall be payable by COMPANY within thirty (30) days of receipt of VENDOR’S
invoice for Services for the prior month. If COMPANY disputes a portion of an
invoice, COMPANY agrees to timely pay the undisputed portion of such invoice in
accordance with this Section 2.1, and VENDOR’ acceptance of such partial payment
will not waive any of its rights as to the remaining balances nor in any way
constitute accord and satisfaction. COMPANY will notify VENDOR of any disputed
charges in writing within fifteen (15) calendar days of the invoice date
covering such charges. In the absence of any such notice of dispute, all
invoices will be deemed to be correct and due in full upon receipt.

 

3.WARRANTIES

 

3.1.          VENDOR warrants to COMPANY that the Services will be performed in
a professional manner. VENDOR further warrants to COMPANY that the Services will
comply with any applicable law, rule or regulation as of the date such Services
are performed by VENDOR.

 

3.2.          COMPANY represents and warrants to VENDOR that COMPANY will comply
with all federal, state and local laws, rules and regulations applicable to the
Program, (all as such terms are defined in the SOWs), and any other obligations,
actions or omissions of COMPANY in connection with this Agreement.

 

3.3.          VENDOR represents and warrants to COMPANY that VENDOR will comply
with all federal, state and local laws, rules and regulations applicable to the
Program, (all as such terms are defined in the SOWs), and any other obligations,
actions or omissions of VENDOR in connection with this Agreement.

 

 

 

  

3.4          The parties mutually represent and warrant to each other that the
service fees paid to VENDOR in connection with the Services are intended solely
for payment for the Services and (i) are not intended in any way as remuneration
for VENDOR to use, purchase, or recommend any COMPANY product or service, except
as otherwise provided for in this Agreement, (ii) represent the fair market
value for the Services based upon arms-length negotiations, (iii) are bona fide
service fees that do not constitute a discount or other form of compensation
that must be included in COMPANY’s reporting of pricing information for its
product to the Centers for Medicare and Medicaid Services; (iv) are not intended
in any way as payment related to a drug formulary and have not been negotiated
or discussed between the parties in connection with any such drug formulary; and
the Services do not involve the counseling or promotion of a business
arrangement or other activity that violates any state or federal law.

 

3.5.           THE FOREGOING WARRANTIES ARE THE ONLY REPRESENTATIONS OR
WARRANTIES MADE BY THE PARTIES, AND ARE MADE EXCLUSIVELY FOR THE BENEFIT OF THE
OTHER PARTY IN LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.

 

4.TERMINATION

 

4.1.          Unless otherwise specified in a SOW, Dyax may terminate this
Agreement or any SOW for any reason or no reason upon giving the other party
ninety (90) days' prior written notice. This Agreement may be earlier terminated
by the mutual written agreement of both parties hereto.

 

4.1          This Agreement may be terminated by either party on written
termination notice to the other party in the event of any material breach of
this Agreement by the other, which is not cured within thirty (30) calendar days
after delivery of written notice by the non-breaching party specifying such
breach and requiring cure.

 

4.2          A party may immediately terminate this Agreement by written notice
if the other party (a) makes an assignment for the benefit of creditors, (b)
files a petition for reorganization or liquidation under any federal or state
bankruptcy law, or any such petition is filed against such other party and is
not withdrawn or dismissed within sixty (60) days after filing, (c) a receiver
is appointed for any part of the other party’s assets and said appointment is
not vacated within sixty (60) days, or (d) admits in writing its inability to
pay its debts as they become due.

 

4.3.          Upon termination of this Agreement by either party, COMPANY will
promptly pay VENDOR all fees owed to VENDOR with respect to Services provided
pursuant to Section 1 hereof up through the effective date of such termination.
In the event that COMPANY has previously made any payments to VENDOR with
respect to any Services that have not yet been provided by VENDOR as of the
effective date of such termination, VENDOR shall promptly (and in any event
within 10 days) refund such payments to COMPANY upon the termination of this
Agreement.

 

5.DATA, PROPRIETARY AND CONFIDENTIAL INFORMATION; PATIENT PRIVACY AND ADVERSE
EVENT REPORTING

 

5.1          All data collected in performing the Services under this Agreement
or any SOW shall be owned by COMPANY. Upon expiration or termination of this
Agreement or any SOW, COMAPANY will take ownership of all data collected by
VENDOR, in a method mutually agreed upon by the parties.

 

5.2.          Nothing in this Agreement shall be construed to grant either party
any license or proprietary interest in any proprietary systems, technology,
ideas, analysis, information, research, materials, data, processes, techniques
or concepts of the other party, and each party will retain all rights in and to
intellectual property that it owned or developed prior to the date of this
Agreement or acquired or developed after the date of this Agreement without
reference to or use of the intellectual property of the other party. By way of
clarification, all proprietary systems, databases and web-based applications of
VENDOR, and any programming, software, routines, analytic tools, embedded logic
or table structures associated therewith, that have been developed, customized,
maintained, utilized and improved by VENDOR in connection with the Services are
and will remain the property of VENDOR. In addition, any standard operating
procedures or work rules specific to VENDOR and its proprietary systems,
databases and applications that were developed by VENDOR are and will remain the
property of VENDOR and will not be transferred to COMPANY upon any expiration or
termination of this Agreement or the Services.

 

2

 

  

5.3.          Each party agrees that any confidential trade secret or
proprietary information, including but not limited to this Agreement,
information concerning the other's price quotes, preliminary concepts, sales
and/or marketing proposals, branding strategies, creative designs and concepts,
technical data, web designs, trade secrets and know-how, research, product
plans, products, customer technical requirements, software, services, suppliers,
supplier lists, customers, employee lists, customer lists, markets,
developments, inventions, processes, technology, designs, drawings, apparatus,
techniques, marketing, forecasts, business strategy, finances or other business
information, disclosed by the other party or made available by the other party,
whether in writing or other tangible form, orally or otherwise (collectively,
"Confidential Information") will not, without the disclosing party's
authorization, be disclosed to any other party or used by the receiving party
for its own benefit except as contemplated by this Agreement. Likewise, the
recipient will not reverse engineer, disassemble or decompile any Confidential
Information of the disclosing party. The recipient will notify the disclosing
party if the recipient becomes aware of any unauthorized use or disclosure of
the disclosing party’s Confidential Information, and the recipient will be
responsible for any breach of confidentiality obligations by its employees,
officers, directors, agents, contractors or other authorized representatives (or
those of its affiliates). The recipient will protect the confidentiality of the
Confidential Information using at least the same measures it takes to protect
its own confidential information of like kind and will restrict access to
Confidential Information to its personnel or other authorized agents or
representatives on a need to know basis.

 

5.4.          Nothing in this Agreement will restrict either party's use of
Confidential Information: (a) that is or becomes publicly available through no
breach of this Agreement; (b) independently developed by it; (c) previously
known to it without obligation of confidence; (d) acquired by it from a third
party which is not, to its knowledge, under an obligation of confidence with
respect to such information; or (e) is the subject of a written permission to
disclose provided by the disclosing party. Notwithstanding any other provision
of this Agreement, disclosure of Confidential Information shall not be precluded
if such disclosure: (a) is in response to a valid order of a court or other
governmental body of the United States or any political subdivision thereof,
provided, however, that the responding party shall first have given notice to
the other party hereto in order that such other party may obtain a protective
order requiring that the Confidential Information so disclosed be used only for
the purposes for which the order was issued and the responding party uses
reasonable efforts to have such information be treated as confidential and under
seal; (b) is otherwise required by law, including disclosure of this Agreement
as may be required under the Securities Exchange Act; or (c) is otherwise
necessary to establish rights or enforce obligations under this Agreement, but
only to the extent that any such disclosure is necessary. If, in the absence of
a protective order, other legal remedy or the receipt of a waiver by the
disclosing party, the receiving party is nonetheless, in the opinion of the
receiving party’s legal counsel, legally compelled to disclose Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or penalty, the receiving party may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which such counsel advises is legally required to be disclosed, provided that
the receiving party exercises its good faith efforts to preserve the
confidentiality of the Confidential Information including, without limitation,
by cooperating with the disclosing party to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
confidential treatment by such tribunal. Confidential Information will be
returned or destroyed upon the earlier of: (i) the termination of this
Agreement; or (ii) the disclosing party's request. Either party may retain,
subject to the obligations of this Section 5, copies of Confidential Information
for recordkeeping purposes.

 

5.5.          Each party acknowledges that, when it is the recipient, money
damages would not be a sufficient remedy for the disclosing party in the event
of any breach of these provisions and that the disclosing party is entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any such breach. The recipient further agrees to waive any requirement for
the posting of any bond in connection with any such remedy. Such remedy will be
in addition to any other available remedies at law or in equity.

 

5.6.          VENDOR shall strictly maintain the confidentiality of all
information which identifies any patient under this Agreement in accordance with
all applicable local, state, and federal laws, including without limitation the
Health Insurance Portability and Accountability Act of 1996, as amended
(“HIPAA”), and applicable regulations.

 

5.7          If at any time, VENDOR receives notice of an adverse event or
product complaint related to the COMPANY’s pharmaceutical product, VENDOR shall
notify COMPANY as soon as practicable, but in no event more than three (3)
business days after the date of its receipt of notification of the adverse event
or product complaint and no more than one (1) business day in respect of an
adverse event that constitutes a serious adverse experience as that term is
defined in 21 C.F.R. § 600.80. VENDOR shall direct any such notice to Dyax by
telephone at 617-250-5588 or as otherwise set forth in applicable SOPs or
COMPANY Instructions. Dyax shall have responsibility for collecting follow-up
information in respect of a reported adverse event, for determining whether such
information must be reported by COMPANY to FDA. VENDOR shall make all reasonable
efforts to assist COMPANY with any follow-up investigation necessary to comply
with applicable law with respect to reporting of an adverse event.

 

3

 

  

6.GOVERNMENT INQUIRIES; RECORDS AND AUDITS

 

6.1          If any governmental or regulatory authority (i) contacts VENDOR
with respect to the Services; (ii) conducts, or gives notice of its intent to
conduct, an inspection of VENDOR relating to COMPANY’s pharmaceutical product;
(iii) takes, or gives notice to take, any other regulatory action alleging
improper or inadequate practices with respect to any of VENDOR, which would
adversely affect the Services; or (iv) serves upon VENDOR a subpoena related to
the Services, VENDOR shall, to the extent legally permissible, notify COMPANY
within one (1) business day or sooner if necessary to permit COMPANY to be
present at, or otherwise participate in the inspection or government inquiry.
Unless otherwise prohibited by applicable law or the governmental or regulatory
authority, COMPANY shall have the right to be present at and to participate in
any such governmental action with respect to the Services, and VENDOR shall
provide COMPANY with copies of all documentation issued by any governmental or
regulatory authority and proposed response thereto.

 

6.2          VENDOR shall keep complete and accurate books and records
pertaining to VENDOR’s activities under this Agreement. Such books and records
shall be retained for at least seven (7) years after the expiration or
termination of this Agreement or for such longer period as may be required by
applicable laws.

 

6.3          VENDOR shall permit COMPANY employees to access VENDOR’s facilities
at any mutually agreed upon time during normal business hours to oversee
operations relating to the Services provided hereunder. COMPANY, at its expense,
may perform, or have an independent third party auditor perform audits of the
records maintained by VENDOR and may observe, or have an independent third party
auditor observe, the performance by VENDOR of the Services to ensure compliance
with the terms of this Agreement and any applicable SOW. COMPANY shall provide
VENDOR with at least ten (10) business days advance written notice of such
audit, and shall conduct any audit during normal business hours in a manner that
does not interfere with VENDOR’s normal business operations. VENDOR and COMPANY
shall discuss the results of any such audits and VENDOR shall implement all
corrective measures reasonably requested by COMPANY.

 

6.ASSIGNMENT

 

Neither party will have the right to assign this Agreement without the other
party's prior written consent, and any attempt to do so will be void; provided,
however, that either party will have the right to assign this Agreement to any
affiliate or to any person or entity that acquires or succeeds to all or
substantially all of its business or assets by providing written notice to the
other party hereto.

 

7.LIMITATION OF LIABILITY

 

THE MAXIMUM AGGREGATE LIABILITY OF VENDOR AND ITS MANAGERS, MEMBERS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS AND CONTRACTORS (COLLECTIVELY, "RELATED
PARTIES") FOR DAMAGES UNDER THIS AGREEMENT FOR ANY AND ALL CAUSES WHATSOEVER,
AND COMPANY’S MAXIMUM REMEDY, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE, WILL BE LIMITED TO AN AMOUNT EQUAL TO THE ACTUAL
DAMAGES SUFFERED BY THAT PARTY. IN NO EVENT WILL EITHER PARTY OR ITS RELATED
PARTIES BE LIABLE FOR ANY LOST PROFITS, BUSINESS INTERRUPTION OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
ARISING OUT OF OR RELATING TO THE SERVICES PROVIDED UNDER THIS AGREEMENT;
PROVIDED, THAT THE FOREGOING LIMITATION shall not apply to any Claim subject to
indemnification under Section 8 that is brought by a third party.

 

8.Indemnification and Insurance.

 

8.1.           Each party (the “Indemnifying Party”) shall defend, indemnify and
hold harmless the other party and its affiliates, directors, officers, and
employees (collectively, the “Indemnitees”) from and against any and all
liabilities, losses, damages, costs, and expenses (including without limitation
reasonable attorney’s fees) incurred by the Indemnities in connection with any
claim, suit action, demand or judgment in each case initiated by a third party
(“Claim”) to the extent that such Claims arise from: (i) the Indemnifying
Party’s negligence or willful misconduct in performing its obligations
hereunder; or (ii) the Indemnifying Party’s breach of any material term or
condition of this Agreement.

 

4

 

  

8.2.          Each party agrees to give the other prompt written notice of any
Claims for which the other might be liable under this Section 8 and the
opportunity to defend, negotiate and settle such Claims. Each party shall
provide the other with all information in its possession and all reasonable
assistance necessary to enable the other to carry on the defense of such suit,
at the other’s expense. An Indemnitee that intends to claim indemnification
under this Section 8 shall promptly notify the the Indemnifying Party in writing
of any Claim in respect of which the Indemnitee or any of its directors,
officers, and employees intend to claim such indemnification; provided, however,
that any failure or delay in giving such notice shall only excuse the
Indemnifying Party from its indemnity obligations hereunder to the extent that
the Indemnifying Party is prejudiced thereby. The Indemnitee shall permit, and
shall cause its affiliates and their respective directors, officers, and
employees to permit, the Indemnifying Party, at its discretion, to defend and/or
settle any such Claim at the Indemnifying Party’s sole expense, and agrees to
the complete control of such defense or settlement by the Indemnifying Party;
provided, however, such settlement does not adversely affect the Indemnitee’s
rights under this Agreement or impose any obligations on the Indemnitee in
addition to those set forth herein in order for the Indemnifying Party to
exercise such rights. No such Claim shall be settled without the prior written
consent of the Indemnifying Party, not to be unreasonably withheld, and the
Indemnifying Party shall not be responsible for any legal fees or other costs
incurred other than as provided herein. The Indemnitee shall cooperate fully
with the Indemnifying Party and its legal representatives in the investigation
and defense of any Claim covered by this indemnification, all at the reasonable
expense of the Indemnifying Party. The Indemnitee shall have the right, but not
the obligation, to be represented by counsel of its own selection and expense.

 

8.3.          Each party shall maintain sufficient insurance to cover its
obligations hereunder. Upon either party’s request, the other party shall
provide evidence of coverage. Each party warrants that its assets are sufficient
to cover any self-insurance liability it assumes under this Agreement.

 

9.ENTIRE AGREEMENT; AMENDMENT

 

This Agreement constitutes the entire understanding between COMPANY and VENDOR,
and supersedes all prior and contemporaneous agreements, arrangements,
representations and communications (whether oral or written) regarding the
subject matter of this Agreement. This Agreement may not be modified, amended,
or supplemented except by an agreement in writing signed by all of the parties
hereto.

 

10.WAIVER / SEVERABILITY

 

Waiver of any breach or failure to enforce any term of this Agreement will not
be deemed a waiver of any breach or right to enforce which may thereafter occur.
No waiver may be valid against any party hereto unless made in writing and
signed by the party against whom enforcement of such waiver is sought and then
only to the extent expressly specified therein. If any term or provision of this
Agreement is found by a court of competent jurisdiction to be illegal, invalid,
or otherwise unenforceable, such term or provision will not affect the
Agreement's other terms or provisions, or the whole of this Agreement, but such
term or provision will be deemed modified to the extent necessary in the court's
opinion to render such term or provision enforceable, and the rights and
obligations of the parties will be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and the agreements of
the parties.

 

11.APPLICABLE LAW AND VENUE

 

This Agreement shall be governed by the laws of the State of New york, excluding
choice of law provisions.

 

12.NOTICES

 

Any notice or other communication under this Agreement will be in writing and
will be effective upon the earlier of actual receipt, three days following
deposit into the United States mail (certified mail, return receipt requested),
the next business day following deposit with a nationally recognized overnight
courier service, or the same day following transmission of a legible facsimile
copy during regular business hours, in each case with any delivery fees pre-paid
and addressed to the party at the address set forth on the first page of this
Agreement or such other address as that party may notify the other from time to
time in accordance with this Section 12.

 

5

 

  

13.DISPUTE RESOLUTION

 

13.1.          Should any disputes arise between the parties, COMPANY and VENDOR
agree to use their best efforts to resolve them amicably. If such a dispute may
not be resolved between the parties, then any controversy, claim or dispute
arising out of or relating to the performance, construction, interpretation or
enforcement of this Agreement, including disputes as to the scope of this
Section 13 shall, if not resolved through good faith negotiations between the
parties (including mutually agreeable mediation provisions), be submitted to
mandatory, binding, confidential arbitration pursuant to the Federal Arbitration
Act, 9 U.S.C.§1 et seq. Arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then pertaining, except where those rules conflict with this provision, in which
case this provision shall control. The arbitration shall take place as soon as
practicable thereafter in such location as may be agreed to by the parties. The
number of arbitrators shall be three (3), one (1) of whom is selected by VENDOR,
one (1) of whom is selected by COMPANY, and one (1) of whom shall be jointly
selected by the parties (or by the other two arbitrators if the parties cannot
agree within fifteen (15) days of selecting the other two arbitrators);
provided, that each arbitrator selected shall be an attorney who has at least
fifteen (15) years of experience with a law firm or corporate law department or
who was a judge of a court of general jurisdiction or listed on the AAA’s
National Roster of Arbitrators. The arbitration award shall be final and binding
and it may be confirmed and enforced in any court of competent jurisdiction. The
arbitration proceeding shall commence no later than forty-five (45) days from
the date of the selection of the arbitrator. The arbitrator shall issue the
award no later than thirty (30) days from the close of the hearing. Each party
shall pay for all attorney fees it incurs in connection with the arbitration.
Each party shall share equally in the costs of the arbitration. Each party shall
have the right to institute judicial proceedings against the other party or
anyone acting by, through or under such other party (including the right to seek
and to obtain injunctive relief) to enforce the instituting party’s arbitration
rights or the decision of the arbitrators.

 

13.2.          The arbitration provisions of this Section 13 shall not apply to
(i) any action by a party seeking injunctive relief (or other provisional
remedy) or (ii) any action that must be commenced or filed (or not be dismissed)
to avoid prejudicing a party’s rights. In addition, and notwithstanding anything
in this Section 13 to the contrary, any claim for indemnification by one party
against the other party may be brought in the court in which the underlying
claim that gives rise to the indemnification claim is pending, and each of the
parties consents to personal jurisdiction, and waives any objection that it may
have to the laying of venue of any such action or proceeding, in such court.

 

14.MISCELLANEOUS

 

14.1.          Independent Contractor. VENDOR is an independent contractor of
COMPANY, and neither party will have the authority to bind, represent or commit
the other. Nothing in this Agreement will be deemed or construed to create a
joint venture, partnership, or agency relationship between the parties for any
purpose. VENDOR and its employees will not be entitled to any of COMPANY's
benefits, including, without limitation, (a) income tax withholding; or (b)
401(k) or other retirement benefits. VENDOR will be solely responsible for the
withholding and payment of all taxes and insurance premiums owed by its
employees, including workers' compensation insurance.

 

14.2.          Survival.    The terms of Sections 2, 4, 5, 6.2, 7, 8, 10, 11, 13
and 14 and other sections which by their nature are intended to extend beyond
termination will survive termination of this Agreement for any reason.

 

14.3.          Authority.    This Agreement will become valid and binding on
each party only upon execution by each party's respective duly authorized
representative.

 

14.4.           Third Parties. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any person other than the
parties hereto and their successors or permitted assigns, any rights or remedies
under or by reason of this Agreement.

 

14.5.          Headings. The headings of sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.

 

14.6.          Force Majeure. Neither party shall be liable, in any manner, for
failure to meet its obligations pursuant to this Agreement (other than its
obligation to pay money) to the extent that such failure is directly or
indirectly caused by matters which are beyond the reasonable control of such
party, including without limitation any delay or failure due to: strikes or
labor disputes; earthquakes, storms, floods or other extreme weather or acts of
God; war, terrorism or civil commotion; fires; explosions; delay of carriers,
suppliers, utilities or telecommunication providers.

 

14.7.          Multiple Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile signature, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.

 

6

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written, and represent that the persons
whose signatures appear below are duly authorized to execute this Agreement.

 

Sonexus Health, LLC Dyax Corp.     By: /s/Jan Nielson By: /s/R.J. Berard    
Name: Jan Nielson Name: R.J. Berard     Title: Division President, Access and
Patient Support Title: Senior VP

 

7

 

 

Sample Statements of Work

 

This Statement of Work is dated ____, and is governed by the terms of the Master
Services Agreement (the “Agreement”) dated _______ between Sonexus Health, LLC
(“Vendor”) and Dyax Corp. (“Company”). In the event of a conflict between any of
the terms or provisions of this Statement of Work and the Agreement, the terms
of this Statement of Work (SOW) shall prevail. Any capitalized terms used but
not defined herein shall have the respective meanings set forth in the
Agreement.

 

8

 

 

